UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-13003 SILVERLEAF RESORTS, INC. (Exact name of Registrant as specified in its charter) TEXAS 75-2259890 (State of incorporation) (I.R.S. Employer Identification No.) 1221 RIVER BEND DRIVE, SUITE 120 DALLAS, TEXAS75247 (Address of principal executive offices, including zip code) 214-631-1166 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Number of shares of common stock outstanding of the issuer’s Common Stock, par value $0.01 per share, as of November 6, 2007:37,818,154. Forward-Looking Statements This quarterly report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933, and Section21E of the Securities Exchange Act of 1934, including in particular, statements about our plans, objectives, expectations and prospects under the headings “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You can identify these statements by forward-looking words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek” and similar expressions. Although we believe that the plans, objectives, expectations and prospects reflected in or suggested by our forward-looking statements are reasonable, those statements involve uncertainties and risks, and we can give no assurance that our plans, objectives, expectations and prospects will be achieved. Important factors that could cause our actual results to differ materially from the results anticipated by the forward-looking statements are contained in our Annual Report on Form 10-K for the year ended December 31, 2006 under Part I, Item 1A. “Risk Factors” beginning on page 21; Part I, Item 2. “Properties” beginning on page 30; Part II, Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations” beginning on page 45 and elsewhere in the report. Any or all of these factors could cause our actual results and financial or legal status for future periods to differ materially from those expressed or referred to in any forward-looking statement. All written or oral forward-looking statements attributable to us are expressly qualified in their entirety by these cautionary statements. Forward-looking statements speak only as of the date on which they are made. 1 SILVERLEAF RESORTS, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Statements of Operations for the three months and nine months ended September 30, 2007 and 2006 3 Condensed Consolidated Balance Sheets as of September 30, 2007 and December 31, 2006 4 Condensed Consolidated Statement of Shareholders' Equity for the nine months ended September 30, 2007 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 6 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 6. Exhibits and Reports on Form 8-K 24 Signatures 26 2 Index PART I: FINANCIAL INFORMATION Item 1. Financial Statements SILVERLEAF RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues: Vacation Interval sales $ 63,293 $ 51,414 $ 175,235 $ 141,516 Estimated uncollectible revenue (11,076 ) (8,910 ) (28,989 ) (24,525 ) Net sales 52,217 42,504 146,246 116,991 Interest income 13,465 12,021 38,952 33,439 Management fee income 615 465 1,845 1,396 Other income 1,238 1,110 3,171 2,980 Total revenues 67,535 56,100 190,214 154,806 Costs and Operating Expenses: Cost of Vacation Interval sales 5,215 6,069 16,668 14,986 Sales and marketing 31,203 25,880 87,794 68,535 Operating, general and administrative 10,099 7,958 28,002 23,329 Depreciation 873 627 2,589 1,750 Interest expense and lender fees 6,329 5,730 18,106 15,273 Total costs and operating expenses 53,719 46,264 153,159 123,873 Income before provision for income taxes 13,816 9,836 37,055 30,933 Provision for income taxes (5,319 ) (3,787 ) (14,266 ) (11,909 ) Net income $ 8,497 $ 6,049 $ 22,789 $ 19,024 Basic net income per share $ 0.22 $ 0.16 $ 0.60 $ 0.51 Diluted net income per share $ 0.22 $ 0.15 $ 0.58 $ 0.48 Weighted average basic common shares outstanding 37,810,980 37,590,168 37,809,106 37,528,924 Weighted average diluted common shares outstanding 39,432,691 39,233,579 39,407,049 39,232,479 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index SILVERLEAF RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) ASSETS September 30, 2007 December 31, 2006 (Unaudited) Cash and cash equivalents $ 11,196 $ 11,450 Restricted cash 14,605 15,771 Notes receivable, net of allowance for uncollectible notes of $71,328 and $68,118, respectively 274,433 229,717 Accrued interest receivable 3,524 2,936 Investment in special purpose entity 8,527 13,008 Amounts due from affiliates 4,975 1,251 Inventories 168,230 147,759 Land, equipment, buildings, and leasehold improvements, net 35,943 28,040 Land held for sale 411 205 Prepaid and other assets 27,463 24,393 TOTAL ASSETS $ 549,307 $ 474,530 LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Accounts payable and accrued expenses $ 20,121 $ 14,192 Accrued interest payable 2,948 1,792 Amounts due to affiliates - 246 Unearned Vacation Interval sales 352 - Unearned samplers 7,393 6,245 Income taxes payable 486 163 Deferred income taxes 25,749 17,683 Notes payable and capital lease obligations 294,351 254,550 Senior subordinated notes 26,817 31,467 Total Liabilities 378,217 326,338 COMMITMENTS AND CONTINGENCIES (Note 7) SHAREHOLDERS' EQUITY Preferred stock, 10,000,000 shares authorized, none issued and outstanding - - Common stock, par value $0.01 per share, 100,000,000 shares authorized, 37,818,154 and 37,808,154 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 378 378 Additional paid-in capital 112,664 112,555 Retained earnings 58,048 35,259 Total Shareholders' Equity 171,090 148,192 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 549,307 $ 474,530 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index SILVERLEAF RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (in thousands, except share amounts) (Unaudited) Common Stock Number of Shares Issued $0.01 Par Value Additional Paid-in Capital Retained Earnings Total January 1, 2007 37,808,154 $ 378 $ 112,555 $ 35,259 $ 148,192 Stock-based compensation - - 106 - 106 Exercise of stock options 10,000 - 3 - 3 Net income - - - 22,789 22,789 September 30, 2007 37,818,154 $ 378 $ 112,664 $ 58,048 $ 171,090 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index SILVERLEAF RESORTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 OPERATING ACTIVITIES: Net income $ 22,789 $ 19,024 Adjustments to reconcile net income to net cash used in operating activities: Estimated uncollectible revenue 28,989 24,525 Deferred income taxes 8,066 12,832 Depreciation 2,589 1,750 Gain on sale of land held for sale - (499 ) Stock-based compensation 106 217 Cash effect from changes in operating assets and liabilities: Restricted cash (15 ) (661 ) Notes receivable (73,705 ) (77,037 ) Accrued interest receivable (588 ) (615 ) Investment in special purpose entity 4,481 7,782 Amounts due from/to affiliates (3,970 ) (3,882 ) Inventories (20,471 ) (15,820 ) Prepaid and other assets (3,276 ) (6,214 ) Accounts payable and accrued expenses 5,929 1,165 Accrued interest payable 1,156 657 Unearned Vacation Interval sales 352 - Unearned samplers 1,148 857 Income taxes payable 323 (2,890 ) Net cash used in operating activities (26,097 ) (38,809 ) INVESTING ACTIVITIES: Purchases of land, equipment, buildings, and leasehold improvements (10,492 ) (13,573 ) Proceeds from sale of land held for sale - 791 Net cash used in investing activities (10,492 ) (12,782 ) FINANCING ACTIVITIES: Proceeds from borrowings from unaffiliated entities 128,422 291,426 Payments on borrowings to unaffiliated entities (93,271 ) (209,523 ) Restricted cash for repayment of debt 1,181 (32,528 ) Proceeds from exercise of stock options 3 60 Net cash provided by financing activities 36,335 49,435 Net change in cash and cash equivalents (254 ) (2,156 ) CASH AND CASH EQUIVALENTS: Beginning of period 11,450 10,990 End of period $ 11,196 $ 8,834 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid, net of amounts capitalized $ 15,517 $ 13,026 Income taxes paid $ 6,116 $ 3,800 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index SILVERLEAF RESORTS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – Background These condensed consolidated financial statements of Silverleaf Resorts, Inc. (“Silverleaf,” “the Company,” “we,” or “our”) presented herein do not include certain information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. However, in our opinion, all normal and recurring adjustments considered necessary for a fair presentation have been included. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. These condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and footnotes included in our Form 10-K for the year ended December 31, 2006 as filed with the Securities and Exchange Commission (“SEC”), as well as all the financial information contained in interim and other reports filed with the SEC since then. The accounting policies used in preparing these condensed consolidated financial statements are the same as those described in such Form 10-K. Note 2 – Significant Accounting Policies Summary Basis of Presentation — The accompanying condensed consolidated financial statements have been prepared in conformity with accounting policies generally accepted in the United States of America. In our opinion, the accompanying condensed consolidated financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly our financial position, our results of operations and changes in our cash flows. Principles of Consolidation — The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, excluding Silverleaf Finance III, LLC, our wholly-owned off-balance sheet qualified special purpose finance subsidiary, formed during the third quarter of 2005 (“SF-III”). All significant intercompany accounts and transactions have been eliminated in the condensed consolidated financial statements. Adoption of SFAS No. 152 — We adopted Statement of Financial Accounting Standards No. 152 “Accounting for Real Estate Time Sharing Transactions” (“SFAS No. 152”) effective January 1, 2006. However, we did not record a cumulative effect of a change in accounting principle as our adoption of SFAS No. 152 had an immaterial impact on our results for periods prior to January 1, 2006. SFAS No. 152 amends Financial Accounting Standards Board Statement No. 66, “Accounting for Sales of Real Estate”, to reference the financial accounting and reporting guidance for real estate time-sharing transactions that is provided in American Institute of Certified Public Accountants Statement of Position 04-2, “Accounting for Real Estate Time-Sharing Transactions” (“SOP 04-2”). This Statement also amends Financial Accounting Standards Board Statement No. 67, “Accounting for Costs and Initial Rental Operations of Real Estate Projects”, to state that the guidance for (a) incidental operations and (b) costs incurred to sell real estate projects does not apply to real estate time-sharing transactions. The accounting for those operations and costs is subject to the guidance in SOP 04-2. SFAS No. 152 provides guidance on determining revenue recognition for timeshare transactions, evaluation of uncollectibility of Vacation Interval receivables, accounting for costs of Vacation Interval sales, operations during holding periods (or incidental operations), and other accounting transactions specific to time share operations. Restatement or reclassification of previously reported financial statements is not permitted. Accordingly, as a result of the adoption of SFAS No. 152, our financial statements for periods beginning on or after January 1, 2006 are not comparable, in all respects, with those prepared for periods ending on or prior to December 31, 2005. Revenue and Expense Recognition — A substantial portion of Vacation Interval sales are made in exchange for mortgage notes receivable, which are secured by a deed of trust on the Vacation Interval sold. We recognize the sale of a Vacation Interval under the full accrual method after a binding sales contract has been executed, the buyer has made a down payment of at least 10%, and the statutory rescission period has expired. If all accrual method criteria are met except that significant development costs remain to complete the project or phase, revenues are recognized on the percentage-of-completion basis. Under this method, the amount of revenue recognized (based on the sales value) at the time a sale is recognized is measured by the relationship of costs already incurred to the total of costs already incurred and estimated future costs to complete the development of the phase. The remaining amount is deferred and recognized as the remaining costs are incurred. We had $352,000 in unearned Vacation Interval sales at September 30, 2007 related to the percentage-of-completion method. Both of the above methods employ the relative sales value method in accounting for costs of sales and inventory, which are applied to each phase separately. Generally, we consider each type of building a separate phase. Pursuant to the provisions of SFAS No. 152, in determining relative sales value, an estimate of uncollectibility is used to reduce the estimate of total Vacation Interval revenue under the project, both actual to date plus expected future revenue. The relative sales value method is used to allocate inventory cost and determine cost of sales in conjunction with a sale. Under the relative sales value method, cost of sales is estimated as a percentage of net sales using a cost of sales percentage which represents the ratio of total estimated cost, including both costs already incurred plus estimated costs to complete the phase, if any, to total estimated Vacation Interval revenue under the project. Common costs, including amenities, are allocated to inventory cost among the phases that those costs are expected to benefit, and are included in total estimated costs. 7 Index The estimate of total revenue for a phase, which includes both actual to date revenues and expected future revenues, incorporates factors such as actual or estimated uncollectibles, changes in sales mix and unit sales prices, repossessions of intervals, effects of upgrade programs, and past and expected sales programs to sell slow moving inventory units. On at least a quarterly basis, we evaluate the estimated cost of sales percentage using updated information for total estimated phase revenue and total estimated phase costs, both actual to date and expected in the future. The effects of changes in estimates are accounted for in the period in which they first become known on a retrospective basis using a current period adjustment. Certain Vacation Interval sales transactions are deferred until the minimum down payment has been received. We account for these transactions utilizing the deposit method. Under this method, the sale is not recognized, a receivable is not recorded, and inventory is not relieved. Any cash received is carried as a deposit until the sale can be recognized. When these types of sales are cancelled without a refund, deposits forfeited are recognized as income and the interest portion is recognized as interest income. This income is not significant. In addition to sales of Vacation Intervals to new prospective owners, we sell additional and upgraded Vacation Intervals to existing owners. Revenues are recognized on an additional Vacation Interval sale, which is a new interval sale that is treated as a separate transaction from the original Vacation Interval for accounting purposes, when the buyer makes a down payment of at least 10%, excluding any equity from the original Vacation Interval purchased. Revenues are recognized on an upgrade Vacation Interval sale, which is a modification and continuation of the original sale, by including the buyer’s equity from the original Vacation Interval towards the down payment of at least 10%. The additional accrual method criteria described above must also be satisfied for revenue recognition of additional and upgraded Vacation Intervals. The revenue recognized on upgrade Vacation Interval sales is the difference between the upgrade sales price and traded-in sales price, and cost of sales is the incremental increase in the cost of the Vacation Interval purchased. We recognize interest income as earned. Interest income is accrued on notes receivable, net of an estimated amount that will not be collected, until the individual notes become 90 days delinquent.Once a note becomes 90 days delinquent, the accrual of interest income ceases until collection is deemed probable. We receive fees for management services provided to Silverleaf Club and Orlando Breeze Resort Club. These revenues are recognized on an accrual basis in the period the services are provided if collection is deemed probable. Services and other income are recognized on an accrual basis in the period service is provided. Sales and marketing costs are charged to expense in the period incurred. Commissions, however, are recognized in the same period as the related revenue is recognized. Cash and Cash Equivalents — Cash and cash equivalents consist of all highly liquid investments with an original maturity at the date of purchase of three months or less. Cash and cash equivalents include cash, certificates of deposit, and money market funds. Restricted Cash— Restricted cash consists of certificates of deposit that serve as collateral for construction bonds and cash restricted for repayment of debt. Allowance for Uncollectible Notes — Estimated uncollectible revenue is recorded at an amount sufficient to maintain the allowance for uncollectible notes at a level management considers adequate to provide for anticipated losses resulting from customers' failure to fulfill their obligations under the terms of their notes. The allowance for uncollectible notes is adjusted based upon a periodic static-pool analysis of the notes receivable portfolio, which tracks uncollectible notes for each year’s sales over the life of these notes. Other factors considered in the assessment of uncollectibility are the aging of notes receivable, historical collection experience, and current economic factors. 8 Index Credit losses take three forms. The first is the full cancellation of the note, whereby the customer is relieved of the obligation and we recover the underlying inventory. The second form is a deemed cancellation, whereby we record the cancellation of all notes that become 90 days delinquent, net of notes that are no longer 90 days delinquent. The third form is the note receivable reduction that occurs when a customer trades a higher value product for a lower value product. In estimating the allowance, we project future cancellations and credit losses for each sales year by using historical cancellations experience. The allowance for uncollectible notes is reduced by actual cancellations and losses experienced, including losses related to previously sold notes receivable which became delinquent and were reacquired pursuant to the recourse obligations discussed herein. Recourse on sales of customer notes receivable is governed by the agreements between the purchasers and the Company. Investment in Special Purpose Entity — We closed a securitization transaction with SF-III, which is a qualified special purpose entity formed for the purpose of issuing $108.7 million of Timeshare Loan-Backed Notes Series 2005-A (“Series 2005-A Notes”) in a private placement during the third quarter of 2005. This transaction qualified as a sale for accounting purposes. The Series 2005-A Notes are secured by timeshare receivables we sold to SF-III pursuant to a transfer agreement between us and SF-III. Under that agreement, we sold SF-III approximately $132.8 million in timeshare receivables that were previously pledged as collateral under revolving credit facilities with our senior lenders and Silverleaf Finance I, Inc., (“SF-I”), our former qualified special purpose entity which was dissolved during the third quarter of 2005. The proceeds from the sale of the timeshare receivables to SF-III were used to pay off in full the credit facility of SF-I and to pay down amounts we owed under our senior credit facilities. The timeshare receivables we sold to SF-III are without recourse, except for breaches of certain representations and warranties at the time of sale. We are responsible for servicing the timeshare receivables purchased by SF-III pursuant to the terms of the agreement and receive a fee for our services. Such fees received approximate our internal cost of servicing such timeshare receivables, and approximates the fee a third party would receive to service such receivables.As a result, the related servicing asset or liability was estimated to be insignificant. We account for and evaluate the investment in our special purpose entity in accordance with Statement of Financial Accounting Standards No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities” (“SFAS No. 140”), EITF 99-20, “Recognition of Interest Income and Impairment on Purchased Beneficial Interests and Beneficial Interests That Continue to Be Held by a Transferor in Securitized Financial Assets”, and Statement of Financial Accounting Standards No. 115, “Accounting for Certain Investments in Debt and Equity Securities,” as applicable. SFAS No. 140 was amended in March 2006 by Statement of Financial Accounting Standards No. 156, “Accounting for Servicing of Financial Assets” (“SFAS No. 156”) and is to be applied prospectively to new transactions occurring after the effective date.The adoption of SFAS No. 156 as of January 1, 2007, did not affect the manner in which we account for our investment in our special purpose entity. The gain or loss on the sale of notes receivable is determined based on the proceeds received, the fair value assigned to the investment in our special purpose entity, and the recorded value of notes receivable sold. The fair value of the investment in our special purpose entity is estimated based on the present value of future cash flows we expect to receive from the notes receivable sold.We utilized the following key assumptions to estimate the fair value of such cash flows related to SF-III: customer prepayment rate (including expected accounts paid in full as a result of upgrades) – 15.9%; expected credit losses – 8.81% to 11.38%; discount rate – 12.9% to 21.5%; base interest rate – 5.37%; and loan servicing fees – 1.75%. Our assumptions are based on experience with our notes receivable portfolio, available market data, estimated prepayments, the cost of servicing, and net transaction costs. Such assumptions are assessed quarterly and, if necessary, adjustments are made to the carrying value of the investment in our special purpose entity on a prospective basis as a change in accounting estimate, with the amount of periodic interest accretion adjusted over the remaining life of the beneficial interest. The carrying value of the investment in our special purpose entity represents our maximum exposure to loss regarding our involvement with our special purpose entity. Inventories — Inventories are stated at the lower of cost or market value. Cost includes amounts for land, construction materials, amenities and common costs, direct labor and overhead, taxes, and capitalized interest incurred in the construction or through the acquisition of resort dwellings held for timeshare sale. Timeshare unit costs are capitalized as inventory and are allocated to cost of Vacation Interval sales based upon their relative sales values. We estimate the total cost to complete all amenities at each resort. This cost includes both costs incurred to date and expected costs to be incurred. At September 30, 2007, the estimated costs not yet incurred, which are expected to complete promised amenities was $2.4 million. We allocate the estimated cost of promised and completed amenities to cost of Vacation Interval sales based on Vacation Intervals sold in a given period as a percentage of total Vacation Intervals expected to sell over the life of a particular resort project. 9 Index The relative sales value method of recording Vacation Interval cost of sales has been amended by SFAS No. 152 beginning January 1, 2006. The relative sales value method is used to allocate inventory costs and determine cost of sales in conjunction with a sale. Under the relative sales value method, cost of sales is estimated as a percentage of net sales using a cost of sales percentage which represents the ratio of total estimated cost, including both costs already incurred plus costs to complete the phase, if any, to total estimated Vacation Interval revenues under the project, including amounts already recognized and future revenues. Common costs, including amenities, are allocated to inventory cost among the phases that those costs are expected to benefit. The estimate of total revenue for a phase, which includes both actual to date revenues and expected future revenues, incorporates factors such as actual or estimated uncollectibles, changes in sales mix and unit sales prices, repossessions of intervals, effects of upgrade programs, and past and expected future sales programs to sell slow moving inventory units.Each time estimated revenue or cost is adjusted, the effects of changes in estimate are accounted for in each period on a retrospective basis using a current-period adjustment, such that the balance sheet at the end of the period of change and the accounting in subsequent periods are as they would have been if the revised estimates had been the original estimates. We also periodically review the carrying value of our inventory on an individual project basis for impairment, to ensure that the carrying value does not exceed market value. Land, Equipment, Buildings, and Leasehold Improvements— Land, equipment (including equipment under capital lease), buildings, and leasehold improvements are stated at cost. When assets are disposed of, the cost and related accumulated depreciation are removed, and any resulting gain or loss is reflected in income for the period. Maintenance and repairs are charged to expense as incurred; significant betterments and renewals, which extend the useful life of a particular asset, are capitalized. Depreciation is calculated for all fixed assets, other than land, using the straight-line method over the estimated useful life of the assets, ranging from 3 to 20 years. We periodically review our long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Prepaid and Other Assets— Prepaid and other assets consist primarily of prepaid insurance, prepaid postage, commitment fees, debt issuance costs, deferred commissions, novelty inventories, deposits, collected cash in lender lock boxes which has not yet been applied to the loan balances by our lenders, and miscellaneous receivables. Commitment fees and debt issuance costs are amortized over the life of the related debt. Income Taxes— Deferred income taxes are recorded for temporary differences between the basis of assets and liabilities as recognized by tax laws and their carrying value as reported in the condensed consolidated financial statements. A provision is made or benefit recognized for deferred income taxes relating to temporary differences for financial reporting purposes. To the extent a deferred tax asset does not meet the criteria of "more likely than not" for realization, a valuation allowance would be recorded. Although we do not currently have any material charges for interest and penalties, if these costs were incurred, they would be reported within the provision for income taxes. Our federal tax return includes all items of income, gain, loss, expense, and credit of SF-III, which is a non-consolidated subsidiary for reporting purposes and a disregarded entity for federal income tax purposes. We have a tax sharing agreement with SF-III. We file U.S. federal income tax returns as well as income tax returns in various states. We are no longer subject to income tax examinations by the Internal Revenue Service for years prior to 2004, although carryforward attributes that were generated prior to 2004 may still be subject to examination. For the majority of state tax jurisdictions, we are no longer subject to income tax examinations for years prior to 2004. In the state of Texas, we are no longer subject to franchise tax examinations for years prior to 2003. Derivative Financial Instruments — We follow Statement of Financial Accounting Standard No. 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS No. 133”) as amended, which establishes accounting and reporting standards for derivative financial instruments, including certain derivative instruments embedded in other contracts and hedging activities.
